The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “cleaning element” in Claims 3-5, 7, and 8, “planetary gear system” in Claim 14, “vacuum collection system” in Claims 18 and 20, and “drive system” in Claims 19 and 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshiyuki et al. JP 2005-006857A (hereafter Yoshiyuki et al.).

Regarding Claim 1, Yoshiyuki et al. anticipates:
1. A floor cleaner (vacuum cleaner, Title) for cleaning a floor surface, comprising: 
a housing (cleaner body 1) adapted for movement over a surface to be cleaned (self-propelled electric vacuum cleaner that can move independently, Paragraph [0011]); and 
an edge cleaning brush (corner brushes 26) mounted on the housing (Figures 1-8), wherein the edge cleaning brush comprises: 
a first cleaning implement (rotary brush 42) configured to rotate at a first velocity; and 
a second cleaning implement (roller brush 76) configured to rotate at a second velocity that is greater than the first velocity (as disclosed in Paragraph [0082], they are both driven together at the same angular velocity, however, since the bristles 78 of the roller brush 76 are longer than the bristles of the rotary brush as shown in Figure 6, the bristles of the roller brush will have a higher tangential velocity as claimed).  

Regarding Claim 2, Yoshiyuki et al. anticipates:
2. The floor cleaner of claim 1 wherein the first (rotary brush 42) and second (roller brush 76) cleaning implements are concentrically aligned (Figure 6) along an axis (axis of rotation shaft 42a) angled to the surface to be cleaned (as shown in Figures 3 and 4, the angle of the brushes can vary relative to the surface to be cleaned).  

Regarding Claim 16, Yoshiyuki et al. anticipates:
16. The floor cleaner of claim 1, comprising a brushroll (main body side brush 13) mounted in a brush chamber (main suction port 12) on the housing (cleaner body 1), the brushroll mounted for rotation about a first axis (axis of main body side brush 13, Figure 4), and the edge cleaning brush (corner brushes 26) on edge of housing for rotation about a second axis (axis of rotation shaft 42a or pivotal axis that allows rotation between positions shown in Figures 3 and 4).  

Regarding Claim 17, Yoshiyuki et al. anticipates:
17. The floor cleaner of claim 16, comprising a brushroll motor (brush motor, Paragraph [0017]) coupled with the brushroll (main body side brush 13) to drive the brushroll about the first axis (axis of main body side brush 13, Figure 4) and an edge brush motor (rotation motor 44 or winding motor 61) coupled with the edge cleaning brush (corner brushes 26) to drive the edge cleaning brush about the second axis (axis of rotation shaft 42a or pivotal axis that allows rotation between positions shown in Figures 3 and 4).  

Claims 1, 3-4, 9-11, 13, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harting US2021/0022574 (hereafter Harting).

Regarding Claim 1, Harting anticipates:
1. A floor cleaner (robotic vacuum cleaner 200) for cleaning a floor surface, comprising: 
a housing (housing 114) adapted for movement over a surface to be cleaned (Figures 1, 3A, 3B, 4A, and 4B); and 
an edge cleaning brush (first brush group 231) mounted on the housing (Figures 3A, 3B, 4A, and 4B), wherein the edge cleaning brush comprises: 
a first cleaning implement (primary side brush 238) configured to rotate at a first velocity; and 
a second cleaning implement (secondary side brush 248) configured to rotate at a second velocity that is greater than the first velocity (Paragraph [0049] – driving gear 239 and driven gear 249 can be configured such that the primary side brush 238 and the secondary side brush 248 rotate at the same or different speeds.  As shown in Figures 4A and 4B, driven gear 249 connected to the secondary side brush 248 is smaller than the driving gear 239 connected to the primary side brush 238.  Therefore, as best shown in Figure 4A, the secondary side brush 248 will have a higher rotational velocity as claimed).  

Regarding Claim 3, Harting anticipates:
3. The floor cleaner of claim 1 wherein each of the first (primary side brush 238) and second (secondary side brush 248) cleaning implements comprises a rotational body (hub 288 and hub 298) configured to rotate (through connection to driving gear 239 and driven gear 249) with respect to the housing (housing 114) and a cleaning element (blade 258 and flexible protrusion 278) configured to contact the surface to be cleaned.  

Regarding Claim 4, Harting anticipates:
4. The floor cleaner of claim 3 wherein the cleaning element (blade 258) of the first cleaning implement (primary side brush 238) comprises a set of blades having a first length (Figures 3A and 3B) and the cleaning element (flexible protrusion 278) of the second cleaning implement (secondary side brush 248) comprises a set of blades (flexible protrusion 278) having a second length that is less than the first length (Figures 3A and 3B).  

Regarding Claim 9, Harting anticipates:
9. The floor cleaner of claim 1 wherein the first (primary side brush 238) and second (secondary side brush 248) cleaning implements are configured to contrarotate (Paragraph [0049] - In the example shown, the primary side brush 238 and the secondary side brush 248, within a respective brush group, are counter rotating).  

Regarding Claim 10, Harting anticipates:
10. The floor cleaner of claim 9 further comprising a gear box (gear assembly comprising driving gear 239 and driven gear 249 and perhaps an intermediate gear, Paragraph [0049]) that is configured to drive (as shown in Figures 4A and 4B) the first cleaning implement (primary side brush 238) in an opposite direction as the second cleaning implement (secondary side brush 248)(Paragraph [0049] - In the example shown, the primary side brush 238 and the secondary side brush 248, within a respective brush group, are counter rotating).  

Regarding Claim 11, Harting anticipates:
11. The floor cleaner of claim 1 further comprising a gear box (gear assembly comprising driving gear 239 and driven gear 249 and perhaps an intermediate gear, Paragraph [0049]) that is configured to drive the first (primary side brush 238) and second (secondary side brush 248) cleaning implements at predetermined and differing rotational velocities (Paragraph [0049] – driving gear 239 and driven gear 249 can be configured such that the primary side brush 238 and the secondary side brush 248 rotate at the same or different speeds).  

Regarding Claim 13, Harting anticipates:
13. The floor cleaner of claim 11 wherein the gear box (gear assembly comprising driving gear 239 and driven gear 249 and perhaps an intermediate gear, Paragraph [0049]) is disposed internal to the housing (housing 114)(Figures 4A and 4B).  

Regarding Claim 18, Harting anticipates:
18. The floor cleaner of claim 1, comprising: 
a vacuum collection system (assembly comprising air inlet 102, dust cup 104, and suction motor 106) including a working air path through the housing (housing 114) having an inlet defined by a suction nozzle (air inlet 102) and an outlet defined by exhaust vents (outlet of suction motor 106 which will inherently evacuate pressurized air from housing of device), a suction source (suction motor 106) in fluid communication with the suction nozzle for generating a working airstream through the working air path, and a collection bin (dust cup 104) for collecting dirt from the working airstream for later disposal; 
a brushroll (agitator 222) mounted in a brush chamber (cavity surrounding agitator 222 and air inlet 202) on the housing for rotation about a first axis (axis of agitator 222, Figures 3B and 4A); 
wherein the edge cleaning brush (first brush group 231) is mounted on edge of housing forward of the brushroll and suction nozzle for rotation about a second axis (Figures 3A and 3B).  

Regarding Claim 19, Harting anticipates:
19. The floor cleaner of claim 1, comprising an autonomous floor cleaning robot (robotic cleaner 100) having a controller (controller, Paragraph [0036]) and a drive system (wheels 108 coupled to drive motors 11) for autonomously moving the housing over a surface to be cleaned based on inputs from the controller (Paragraphs [0019]-[0024]).  

Regarding Claim 20, Harting anticipates:
20. The floor cleaner of claim 19, comprising: 
a vacuum collection system (assembly comprising air inlet 102, dust cup 104, and suction motor 106) including a working air path through the housing (housing 114) having an inlet defined by a suction nozzle (air inlet 102) and an outlet defined by exhaust vents (outlet of suction motor 106 which will inherently evacuate pressurized air from housing of device), a suction source (suction motor 106) in fluid communication with the suction nozzle for generating a working airstream through the working air path, and a collection bin (dust cup 104) for collecting dirt from the working airstream for later disposal; and 
a brushroll (agitator 222) mounted in a brush chamber (cavity surrounding agitator 222 and air inlet 202) on the housing for rotation about a first axis (axis of agitator 222, Figures 3B and 4A); 
wherein the drive system (wheels 108 coupled to drive motors 11) comprises drive wheels (wheels 108) for driving the housing across the surface to be cleaned, and the drive wheels are mounted between forward and rearward ends of the housing, and are spaced laterally from each other (Figure 3B); and 
wherein the edge cleaning brush (first brush group 231) is mounted at a forward end of the autonomous floor cleaning robot, forwardly of the suction nozzle, the brushroll, and the drive wheels, and wherein the edge cleaning brush is configured to sweep debris toward the suction nozzle (Paragraph [0042] and Figures 3A and 3B).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 5-8, 12, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harting US2021/0022574 (hereafter Harting) in view of design choice and discovering optimum ranges.

Regarding Claim 5, Harting teaches:
5. The floor cleaner of claim 3 wherein the cleaning element (blade 258) of the first cleaning implement (primary side brush 238) comprises a set of bristles (see discussion below) having a first length (Figures 3A and 3B) and the cleaning element (flexible protrusion 278) of the second cleaning implement (secondary side brush 248) comprises a set of bristles (bristles, Paragraph [0045]) having a second length that is less than the first length (Figures 3A and 3B).  

Harting discloses a primary side brush 238 with blades 258 that are formed of a flexible plastic and a secondary side brush 248 with a flexible protrusion 278 formed of bristles, a flexible wiper, or other structure positioned to engage with a surface to be cleaned.  It would have been an obvious design choice to one with ordinary skill before the effective filing date the claimed invention to use form the blades 258 using bristles similar to the bristles used on the second side brush with the motivation to provide additional brush flexibility since is common in the prior art to employ bristles since it appears that the invention would perform equally as well with either a blade or bristles.

Regarding Claim 6, Harting teaches:
6. The floor cleaner of claim 5 wherein the rotational bodies (hub 288 and hub 298) of the first (primary side brush 238) and second (secondary side brush 248) cleaning implements are configured to rotate (through connection to driving gear 239 and driven gear 249) such that the tangential velocities of a distal end of the bristles of the first length is at least as great as the tangential velocity of a distal end of the bristles of the second length (Paragraph [0049] – driving gear 239 and driven gear 249 can be configured such that the primary side brush 238 and the secondary side brush 248 rotate at the same or different speeds.  In the disclosed scenario where the brushes rotate at the same speed, the primary side brush 239 will have a higher tangential velocity of a distal end of the bristles due to the longer length of blade 258).  

Regarding Claim 7, Harting teaches:
7. The floor cleaner of claim 3 wherein the cleaning element (flexible protrusion 278) of the second cleaning implement is a microfiber pad. 

	Harting discloses in Paragraph [0045] a secondary side brush 248 with flexible protrusions 278 that may include a plurality of bristles, a flexible wiper, or other structure positioned to engage with a surface to be cleaned. In some instances.  Harting discloses substantially all the limitations of the claim(s) except for the flexible protrusion being formed of a microfiber pad.  It would have been obvious to one having ordinary skill before the effective filing date the claimed invention to use a microfiber pad as the disclosed flexible wiper, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  In this case microfiber pad materials are commonly used in rotary mops and polishing pads since it is well known to not scratch the working surfaces.

Regarding Claim 8, Harting teaches:
8. The floor cleaner of claim 7 wherein the cleaning element (blade 258) of the first cleaning implement (primary side brush 238) is a set of bristles, wherein a distal end of the set of bristles extends beyond an outer edge of the microfiber pad (overlapping blades 258 and flexible protrusions 278 shown in Figures 3A and 3B).  

Regarding Claim 12, Harting teaches:
12. The floor cleaner of claim 11 wherein the gear box is disposed external to the housing (see discussion below).

Harting discloses in Figures 4A and 4B an assembly of gears 239 and 249 that are used to concurrently drive the primary and secondary side brushes (238 and 248).  Harting elected to locate the gears within housing 114.  The claim limitation for the housing does not prevent the housing from being interpreted as a different housing such as the housing for the dust cup 104 since the dust cup meets the claim 1 limitation in that it is “adapted for movement over a surface to be cleaned”.  That being said, the assembly of gears is external to the dust cup housing as claimed.

Regarding Claim 14, Harting teaches:
14. The floor cleaner of claim 11 wherein the gear box includes a planetary gear system.  

Harting discloses in Figures 4A and 4B an assembly of gears 239 and 249 that are connected to a motor that concurrently drives the primary and secondary side brushes (238 and 248) about two different rotation axes.  Harting discloses substantially all the limitations of the claim(s) except the use of a planetary gear system.  It would have been an obvious matter of design choice to one having ordinary skill before the effective filing date of the claimed invention to modify the Harting device to use a planetary gear system, which is common knowledge in the prior art, to provide and equivalent drive solution where one motor is used to drive two different gears, since it appears that the invention would perform equally as well with either gear arrangement.

Regarding Claim 15, Harting teaches:
15. The floor cleaner of claim 1 wherein the first cleaning implement is driven at 60 to 200 rpm and the second cleaning implement is driven at 180 to 800 rpm.  

Harting discloses in Paragraph [0049] – driving gear 239 and driven gear 249 can be configured such that the primary side brush 238 and the secondary side brush 248 rotate at the same or different speeds.  As shown in Figures 4A and 4B, driven gear 249 connected to the secondary side brush 248 is smaller than the driving gear 239 connected to the primary side brush 238.  Therefore, as best shown in Figure 4A, the secondary side brush 248 will have a higher rotational velocity than the primary side brush.  While it is clear, that the side brushes rotate at a velocity that is optimized for the collection of debris on the device, Harting does not provide any values for the rotational velocity.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Harting by making the rotation velocity of the primary brush between 60 to 200 rpm and the rotation velocity of the secondary brush between 180 to 800 rpm as a matter of routine optimization of the dirt collection since it has been held that “where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.”  In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of robotic cleaners with multiple edge cleaning brushes.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.